Exhibit 10.50

233 South Wacker Drive, Suite 2800

Chicago, Illinois 60606

Tel  312-234-2732

Fax  312-234-3603




Bank of America N.A.




To:

Bedford Property Investors Inc.

270 Lafayette Circle

Lafayette, CA 94549




ATTN:

Hanh Kihara

TEL:

925-283-8910

FAX:

925-283-5697




FROM:

Bank of America, N.A.

233 South Wacker Drive – Suite 2800

Chicago, Illinois 60606

Gerry Rosales/Mike Allison




Date:

10JUL03 (REVISED 31JUL03)




Our Reference No. 3097721




Internal Tracking Nos.    13027499




THIS CONFIRMATION SUPERSEDES AND REPLACES ANY AND ALL CONFIRMATIONS PREVIOUSLY
SENT TO YOU IN RESPECT OF THIS TRANSACTION.




The purpose of this letter agreement is to confirm the terms and conditions of
the Transaction entered into between Bedford Property Investors Inc. and Bank of
America, N.A. (each a "party" and together "the parties") on the Trade Date
specified below (the "Transaction").  This letter agreement constitutes a
"Confirmation" as referred to in the ISDA Master Agreement specified in
paragraph 1 below (the "Agreement").




The definitions and provisions contained in the 2000 ISDA Definitions, as
published by the International Swaps and Derivatives Association, Inc., (the
"Definitions") are incorporated into this Confirmation.  In the event of any
inconsistency between the Definitions and this Confirmation, this Confirmation
will govern.




1.

This Confirmation supplements, forms part of, and is subject to, the ISDA Master
Agreement dated as of 15MAR02, as amended and supplemented from time to time
(the "Agreement"), between the parties.  All provisions contained in the
Agreement govern this Confirmation except as expressly modified below.




In this Confirmation "Party A" means Bank of America, N.A. and "Party B" means
Bedford Property Investors, Inc.




2.

The terms of the particular Transaction to which this Confirmation relates are
as follows:




Notional Amount:

USD 24,500,000.00




Trade Date:

03JUL03




Effective Date:

03JUL03




Termination Date:

01SEP05, subject to adjustment in accordance with the Following Business Day
Convention




Amortization:

APPLICABLE (See Schedule A attached hereto)




Fixed Amounts:




Fixed Rate Payer:

Party B




Fixed Rate Payer Payment Dates:

The 1st of each Month, commencing 01AUG03 and ending 01SEP05, subject to
adjustment in accordance with the Following Business Day Convention.




Fixed Rate:

1.59500%




Fixed Rate Day Count Fraction:

30/360




Floating Amounts:




Floating Rate Payer:

Party A




Floating Rate Payer Payment Dates:

The 1st of each Month, commencing 01AUG03 and ending 01SEP05, subject to
adjustment in accordance with the Following Business Day Convention.




Floating Rate for initial Calculation Period:

1.03500%




Floating Rate Option:

USD-LIBOR-BBA, provided that the word "two" on the third line of Section
7.1(w)(xvii) of the Definitions will be deleted and replaced with the word "six"




Averaging:

Inapplicable




Designated Maturity:

1 Month




Spread:

None




Floating Rate Day Count Fraction:

30/360




Reset Dates:

The first day of each Calculation Period




Compounding:

Inapplicable




Business Days:

New York




Calculation Agent:

Party A




3.

Recording of Conversations:




Each party to this Transaction acknowledges and agrees to the tape recording of
conversations between the parties to this Transaction whether by one or other or
both of the parties or their agents, and that any such tape recordings may be
submitted in evidence in any Proceedings relating to the Agreement and/or this
Transaction.




4.

Account Details:




Account for payments to Party A:




USD

We will debit your account.

NAME:

Bank of America

ABA #:

CA

ACCT:

xxxxxxxxxx

              Bedford Property Investors Deposit Acct.




Account for payments to Party B:




USD

NAME:

Bank of America

ABA #:

CA

NAME:

Bedford Property Investors Deposit Acct.

ACCT:

xxxxxxxxxx




5.

Offices:




The Office of Party A for this

Transaction is:

Charlotte, NC




Please send reset notices to fax no. (312–234-3603)




The Office of Party B for this

Transaction is:

California, USA




Credit Support Document:  As per Agreement (and Credit Support Annex if
applicable).




Please confirm that the foregoing correctly sets forth the terms and conditions
of our agreement by returning via telecopier an executed copy of this
Confirmation to the attention of Global Derivative Operations at (fax no. (312)
234-3603).




Yours Sincerely,




Bank of America, N.A.










/s/ Dave Walker           




Dave Walker

Senior Vice President




Authorized Signatory




Accepted and confirmed as of the date first written:




Bedford Property Investors Inc.




By:  /s/  Hanh Kihara







Name:  Hanh Kihara







Title:  Chief Financial Officer







Our Reference #3097721




SCHEDULE A TO CONFIRMATION

AMORTIZATION SCHEDULE

   

CALCULATION PERIOD

 

NOTIONAL AMOUNT

03JUL03   01AUG03

 

24,500,000.00

01AUG03   02SEP03

 

24,500,000.00

02SEP03   01OCT03

 

24,500,000.00

01OCT03   03NOV03

 

24,500,000.00

03NOV03   01DEC03

 

24,500,000.00

01DEC03   02JAN04

 

24,500,000.00

02JAN04   02FEB04

 

23,500,000.00

02FEB04   01MAR04

 

23,500,000.00

01MAR04   01APR04

 

23,500,000.00

01APR04  03MAY04

 

23,500,000.00

03MAY04  01JUN04

 

23,500,000.00

01JUN04   01JUL04

 

23,500,000.00

01JUL04  02AUG04

 

23,500,000.00

02AUG04   01SEP04

 

23,500,000.00

01SEP04   01OCT04

 

23,500,000.00

01OCT04   01NOV04

 

23,500,000.00

01NOV04   01DEC04

 

23,500,000.00

01DEC04   03JAN05

 

23,500,000.00

03JAN05   01FEB05

 

23,000,000.00

01FEB05   01MAR05

 

23,000,000.00

01MAR05   01APR05

 

23,000,000.00

01APR05   02MAY05

 

23,000,000.00

02MAY05   01JUN05

 

23,000,000.00

01JUN05   01JUL05

 

23,000,000.00

01JUL05   01AUG05

 

23,000,000.00

01AUG05   01SEP05

 

23,000,000.00








